Exhibit 10.2

 

FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT

 

THIS FIRST AMENDMENT TO FIFTH AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY
AGREEMENT (this “Amendment”) is made and entered into as of August 31, 2017, by
and among DASEKE, INC., a Delaware corporation (“Guarantor”), DASEKE COMPANIES,
INC., a Delaware corporation (the “Borrowing Agent”), each of its subsidiaries
party thereto as borrowers (together with Borrowing Agent, collectively, the
“Borrowers”, and together with Guarantor, the “Loan Parties”), the Lenders (as
defined in the Credit Agreement referred to below) party hereto, and  PNC BANK,
NATIONAL ASSOCIATION (“PNC”), as agent for the Lenders (PNC, together with its
successors and assigns in such capacity, “Agent”).

RECITALS

A.         The Loan Parties, Agent and Lenders are parties to that certain Fifth
Amended and Restated Revolving Credit and Security Agreement dated as of
February 27, 2017 (as heretofore amended, restated, supplemented, or otherwise
modified, the “Credit Agreement”); and

B.         Subject to the terms and conditions set forth herein, Agent and
Required Lenders are willing to consent to amend the Credit Agreement as
provided herein.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound agree as follows:

ARTICLE I

DEFINITIONS

1.01        Capitalized terms used herein and not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

ARTICLE II

AMENDMENTS

Effective as of the Effective Date (as defined below),

2.01        Amendment to Section 1.2. The definition of “Letter of Credit
Sublimit” set forth in Section 1.2 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“Letter of Credit Sublimit” shall mean $20,000,000.

 

2.02        Amendment to Section 6.5(b). The chart located in Section 6.5(b) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:







--------------------------------------------------------------------------------

 



Fiscal Quarter
ending on or about:

Funded Debt to
Consolidated
Adjusted EBITDA
Ratio:

September 30, 2017

4.75:1.00

December 31, 2017

4.75:1.00

March 31, 2018

4.25:1.00

June 30, 2018

4.25:1.00

September 30, 2018

4.25:1.00

December 31, 2018

4.25:1.00

March 31, 2019

4.00:1.00

June 30, 2019

4.00:1.00

September 30, 2019

4.00:1.00

December 31, 2019

4.00:1.00

March 31, 2020

4.00:1.00

June 30, 2020

4.00:1.00

September 30, 2020

4.00:1.00

December 31, 2020

4.00:1.00

March 31, 2021 and the last day of each fiscal quarter thereafter:

3.75:1.00

 

ARTICLE III

CONDITIONS PRECEDENT; LIMITED CONSENT

 

3.01        Conditions Precedent.     This Amendment shall become effective only
upon the satisfaction in full, in a manner satisfactory to Agent, of the
following conditions precedent, unless specifically waived in writing by
Required Lenders (the first date upon which all such conditions have been
satisfied being herein called the (“Effective Date”):

(a) Agent shall have received the following, each in form and substance
satisfactory to Agent and its legal counsel:

 

(i) this Amendment duly executed by the Loan Parties, Agent and Required
Lenders;

 

(ii) all other documents Agent may reasonably request with respect to any matter
relevant to this Amendment or the transaction contemplated hereby; and

 

(iii) all fees, costs and expenses owed to or incurred by Agent and Lenders
arising in connection with the Credit Agreement, the Other Documents, or this
Amendment.

 

(c) The representations and warranties contained herein shall be true and
correct as of the date hereof and the representations and warranties contained
in the Credit Agreement and the Other





2

--------------------------------------------------------------------------------

 



Documents shall be true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date; and

 

(d) After giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing and no Default or Event of Default will result
from the execution, delivery or performance of this Amendment.

 

3.02        No Waiver. Nothing contained in this Amendment shall be construed as
a waiver by Agent or Lenders of any covenant or provision of the Credit
Agreement (as amended hereby), the Other Documents, or of any other contract or
instrument between any Loan Party and Agent or Lenders, and the failure of Agent
or Lenders at any time or times hereafter to require strict performance by Loan
Parties of any provision thereof shall not waive, affect or diminish any right
of Agent to thereafter demand strict compliance therewith. Agent and Lenders
hereby reserve all rights granted under the Credit Agreement, the Other
Documents, this Amendment and any other contract or instrument between any of
them.

ARTICLE IV

RATIFICATIONS, REPRESENTATIONS AND WARRANTIES

4.01        Ratifications.  The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and the Other Documents, and, except as expressly modified
and superseded by this Amendment, the terms and provisions of the Credit
Agreement and the Other Documents are ratified and confirmed and shall continue
in full force and effect.  Each Loan Party hereby agrees that all liens and
security interests securing payment of the Obligations under the Credit
Agreement are hereby collectively renewed, ratified and brought forward as
security for the payment and performance of the Obligations.  Loan Parties,
Agent and Required Lenders agree that the Credit Agreement and the Other
Documents, as amended hereby, shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.

4.02      Representations and Warranties.  Each Loan Party hereby represents and
warrants to Agent and Lenders as of the date of this Amendment as
follows:  (A) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of organization; (B) such Loan Party
has not (i) amended, modified or waived any term or material provision of its
Articles of Incorporation or By-Laws or Certificate of Formation or Operating
Agreement, as applicable, or other organizational documents since last
delivering such document to Agent or (ii)  adopted any resolution which would be
materially adverse to Agent or Lenders (C) the execution, delivery and
performance by it of this Amendment, the Credit Agreement and all Other
Documents executed and/or delivered in connection herewith to which it is a
party are within its powers, have been duly authorized, and do not contravene
(i) its articles of organization, operating agreement, or other organizational
documents or (ii) any applicable law; (D) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Body or other Person, is required in connection with the execution,
delivery, performance, validity or enforceability of this Amendment, the Credit
Agreement or any of the Other Documents executed and/or delivered in connection
herewith to which it is a party by or against it, except for those consents,
approvals or authorizations which will have been duly obtained, made or compiled
prior to the Effective Date and which are in full force and effect; (E) this
Amendment, the Credit Agreement and all Other Documents executed and/or
delivered in connection herewith to which it is a party have been duly executed
and delivered by it; (F) this Amendment, the Credit Agreement and all Other
Documents executed and/or delivered in connection herewith to which it is a
party constitute its legal, valid and binding obligation enforceable against it
in accordance with their terms, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity;





3

--------------------------------------------------------------------------------

 



 

(G) no Default or Event of Default exists, has occurred and is continuing or
would result by the execution, delivery or performance of this Amendment;
(H) such Loan Party is in compliance with all covenants and agreements contained
in the Credit Agreement and the Other Documents to which it is a party, as
amended hereby; and (I) the representations and warranties contained in the
Credit Agreement and the Other Documents to which it is a party are true and
correct in all material respects on and as of the date hereof and on and as of
the date of execution hereof as though made on and as of each such date, except
to the extent that such representations and warranties expressly relate solely
to an earlier date (in which case such representations and warranties shall have
been true and complete on and as of such earlier date).

ARTICLE V

MISCELLANEOUS PROVISIONS

5.01        Survival of Representations and Warranties.  All representations and
warranties made in the Credit Agreement or the Other Documents, including,
without limitation, any document furnished in connection with this Amendment,
shall survive the execution and delivery of this Amendment and the Other
Documents, and no investigation by Agent or any Lender shall affect the
representations and warranties or the right of Agent and Lenders to rely upon
them.

5.02      Time of the Essence.  Each Loan Party hereby acknowledges and agrees
that time is of the essence with respect to the performance of any and all
covenants made by the Loan Parties under this Amendment, and the Loan Parties
shall strictly comply with the deadlines associated with this Amendment.

5.03      Reference to Credit Agreement.  Each of the Credit Agreement and the
Other Documents, and any and all other agreements, documents or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement, as amended hereby, are hereby amended so that
any reference in the Credit Agreement and such Other Documents to the Credit
Agreement shall mean a reference to the Credit Agreement as amended hereby.

5.04        Expenses of Agent.  Each Borrower agrees to pay on demand all
reasonable and documented out-of-pocket costs and expenses incurred by Agent and
Affiliates in connection with any and all amendments, modifications, and
supplements to the Other Documents, including, without limitation, the
reasonable and documented fees, charges and disbursements of Agent’s legal
counsel, and all costs and expenses incurred by Agent in connection with the
enforcement or preservation of any rights under the Credit Agreement, as amended
hereby, or any Other Documents, including, without, limitation, the costs and
fees of Agent’s legal counsel.

5.05      Severability.  Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

5.06      Successors and Assigns.  This Amendment is binding upon and shall
inure to the benefit of Loan Parties, Agent, each Lender and their respective
successors and assigns, except that no Loan Party may assign or transfer any of
its respective rights or obligations hereunder without the prior written consent
of Agent and each Lender.

5.07      Counterparts.  This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or electronic transmission (including email transmission of a PDF image) or
other electronic means shall be equally effective as delivery of a manually
executed counterpart of this Amendment.





4

--------------------------------------------------------------------------------

 



5.08      Effect of Waiver.  No consent or waiver, express or implied, by Agent
or Required Lenders to or for any breach of or deviation from any covenant or
condition by Loan Parties shall be deemed a consent to or waiver of any other
breach of the same or any other covenant, condition or duty.

5.09      Headings.  The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

5.10      Applicable Law.  THIS AMENDMENT AND ALL OTHER AGREEMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN AND
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK.

5.11      Further Assurances. Each Loan Party shall execute and deliver to Agent
from time to time, upon demand, such supplemental agreements, statements,
assignments and transfers, or instructions or documents as Agent may reasonably
request, in order that the full intent of the Credit Agreement and this
Amendment may be carried into effect.

5.12      Final Agreement.  THE CREDIT AGREEMENT AND THE OTHER DOCUMENTS, EACH
AS AMENDED HEREBY, REPRESENT THE ENTIRE EXPRESSION OF THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF ON THE DATE THIS AMENDMENT IS EXECUTED.  THE CREDIT
AGREEMENT AND THE OTHER DOCUMENTS, AS AMENDED HEREBY, MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.  NO
MODIFICATION, RESCISSION, WAIVER, RELEASE OR AMENDMENT OF ANY PROVISION OF THIS
AMENDMENT SHALL BE MADE, EXCEPT BY A WRITTEN AGREEMENT SIGNED BY LOAN PARTIES
AND AGENT.

5.13      Release.  EACH LOAN PARTY HEREBY (I) ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, CLAIM OR DEMAND OF ANY KIND OR NATURE WHATSOEVER THAT CAN
BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS OBLIGATIONS AND (II)
VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT OR ANY LENDER,
THEIR PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE
CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND
LIABILITIES WHATSOEVER, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE
THIS AMENDMENT, WHICH ANY LOAN PARTY MAY NOW OR HEREAFTER HAVE AGAINST AGENT,
ITS PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY.

[Remainder of page intentionally left blank]

 

 



5

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
the date first above written.

 

 

BORROWERS:

 

 

 

 

DASEKE COMPANIES, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Wheeler

 

Name:

R. Scott Wheeler

 

Title:

Executive Vice President and Corporate Chief Financial Officer

 

 

[Signatures continued on next page]





[SIGNATURE PAGE TO FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 



 

 

B. C. HORNADY AND ASSOCIATES, INC.

 

BOYD BROS. TRANSPORTATION INC.

 

BOYD LOGISTICS, L.L.C.

 

BOYD LOGISTICS PROPERTIES, LLC

 

BOYD INTERMODAL, LLC

 

BROS. LLC

 

BULLDOG HIWAY EXPRESS

 

BULLDOG HIWAY LOGISTICS, LLC

 

CENTRAL OREGON TRUCK COMPANY, INC.

 

DASEKE LOGISTICS, LLC

 

DASEKE LONE STAR, INC.

 

E. W. WYLIE CORPORATION

 

GROUP ONE, INC.

 

HORNADY LOGISTICS, LLC

 

HORNADY TRANSPORTATION, L. L. C.

 

HORNADY TRUCK LINE, INC.

 

J. GRADY RANDOLPH, INC.

 

JGR LOGISTICS, LLC

 

LONE STAR HEAVY HAUL, INC.

 

LONE STAR PROJECT SPECIALISTS, INC.

 

LONE STAR TRANSPORTATION, LLC

 

LST HOLDINGS, INC.

 

LST EQUIPMENT, INC.

 

MASHBURN TRUCKING, INC.

 

MID SEVEN TRANSPORTATION COMPANY

 

NATIONAL RIGGING, INC.

 

RANDOLPH BROTHERS, LLC

 

SCHILLI DISTRIBUTION SERVICES, INC.

 

SCHILLI LEASING, INC.

 

SCHILLI MOTOR LINES, INC.

 

SCHILLI NATIONAL TRUCK LEASING & SALES INC.

 

SCHILLI SPECIALIZED, INC.

 

SCHILLI SPECIALIZED FLATBED DIVISION, INC.

 

SCHILLI SPECIALIZED OF TEXAS, INC.

 

SCHILLI TRANSPORTATION SERVICES, INC.

 

SMOKEY POINT DISTRIBUTING, INC.

 

SPD TRUCKING, LLC

 

STEELMAN TRANSPORTATION, INC.

 

ST LEASING, INC.

 

TEXR ASSETS, L.L.C.

 

TEXR ASSETS 2, L.L.C.

 

TEXR EQUIPMENT, LLC

 

WTI TRANSPORT, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Wheeler

 

Name:

R. Scott Wheeler

 

Title:

Vice President

 





[SIGNATURE PAGE TO FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 



 

GUARANTOR:

 

 

 

DASEKE, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Wheeler

 

Name:

R. Scott Wheeler

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

SUBSIDIARY GUARANTORS:

 

 

 

DASEKE TRS LLC

 

DASEKE ST LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Wheeler

 

Name:

R. Scott Wheeler

 

Title:

Executive Vice President and Corporate Chief Financial Officer

 





[SIGNATURE PAGE TO FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 



 

PNC BANK, NATIONAL ASSOCIATION,

 

as Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Marchetti

 

Name:

Jeffrey Marchetti

 

Title:

Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT]

--------------------------------------------------------------------------------